Citation Nr: 0928335	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to eligibility for Dependents' Educational 
Assistance pursuant to the provisions of 38 U.S.C. Chapter 
35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from April 1946 to May 1947 
and he died in February 2004.  The appellant is the Veteran's 
widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In September 2008, the Board remanded the claims to the RO, 
via the Appeals Management Center (AMC), in Washington, DC, 
for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for varicose veins of the right lower extremity 
(rated as 10 percent) and varicose veins of the left lower 
extremity (rated as 10 percent).

2.  The Veteran died in February 2004 and the death 
certificate lists the immediate cause of death as sudden 
cardiac arrest due to ischemic cardiac disease, and other 
significant conditions contributing to death but not 
resulting in the underlying cause of death as severe chronic 
obstructive pulmonary disease and widespread cancer of the 
prostate.

3.  The weight of the probative medical evidence establishes 
that the Veteran's service-connected varicose veins of the 
lower extremities did not cause or contribute substantially 
or materially to cause the Veteran's death.

4.  Ischemic cardiac disease was not shown in service or 
within one year thereafter, and there is no competent, 
probative evidence establishing a link between the disorder 
and service.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).

2.  The requirements of eligibility for Dependents' 
Educational Assistance pursuant to the provisions of 38 
U.S.C. Chapter 35 are not met.  38 U.S.C.A. § 3501(a) (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, to include service connection for the cause 
of the veteran's death, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2004 pre-rating letter provided 
notice to the appellant regarding general information and 
evidence needed to substantiate a claim for DIC benefits, 
including service connection for the cause of the Veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The July 2004 rating decision 
reflects the initial adjudication of the claims after 
issuance of this letter.  An October 2008 post-rating letter 
explained the information and evidence needed to substantiate 
a DIC claim based on a condition not yet service-connected 
and provided notice pertaining to the downstream effective 
date element of the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After issuance of this 
letter, and opportunity for the appellant to respond, the 
June 2009 Supplemental Statement of the Case reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of the latter notice 
letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

The Board notes that the appellant was not specifically 
informed of the conditions for which the Veteran was service-
connected at the time of his death.  However, given the 
appellant's assertion that the Veteran's service-connected 
varicose veins of the lower extremities caused or contributed 
substantially or materially to cause the Veteran's death, the 
Board finds that she had actual knowledge of the condition 
for which the Veteran was service-connected.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

The September 2008 Board remand requested, in part, that the 
RO provide the appellant a VCAA notice letter consistent with 
Hupp and Dingess.  As discussed above, the appellant had 
actual knowledge of the condition for which the Veteran was 
service-connected at the time of his death and she has been 
issued notice consistent with Dingess.  The remand also 
requested that the Veteran's claims file be reviewed by a 
cardiology specialist for the purpose of obtaining a medical 
opinion as to whether it is at least as likely as not that 
the unavailability of the Veteran's service-connected 
varicose veins for use in the coronary artery bypass grafts 
hastened or otherwise contributed to the Veteran's death.  An 
opinion based on a review of the claims file from three 
physicians, one of whom is a cardiologist, has been obtained.  
Under the circumstances, the Board finds that the RO has 
substantially complied with the September 2008 remand, and 
that no prejudice has accrued to the appellant.  See Dyment 
v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  As such, any lack of compliance with the remand 
is harmless, non-prejudicial error.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Stegall, 11 Vet. App. at 271 (a showing 
of non-prejudicial error may preclude the need for a remand 
notwithstanding lack of compliance with remand orders.)

Accordingly, the Board finds that no prejudice to the 
appellant will result from the adjudication of these claims 
in this Board decision.  Rather, remanding this case back to 
the RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard, 4 Vet. App. 
at 394; see also Sabonis, 6 Vet. App. at 430.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
Veteran's service treatment records, VA and private medical 
records, letters from a private physician, a VA medical 
opinion, and statements from the appellant and her 
representative.  The appellant has not indicated that she has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The appellant and her representative have 
been accorded ample opportunity to present evidence and 
argument in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  If cardiovascular disease is manifested to 
a degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

Cause of Death

The appellant contends that the Veteran's death is related to 
his service-connected varicose veins of the lower 
extremities.  She asserts that the unavailability of his 
service-connected varicose veins of the lower extremities for 
use in the coronary artery bypass grafts hastened or 
otherwise contributed to the Veteran's death.  She also 
asserts that his service-connected varicose veins prevented 
him from walking without assistance, resulting in 
debilitating effects and general impairment to his health to 
the extent that he was materially less capable of resisting 
the effects of his heart condition and chronic obstructive 
pulmonary disease.  She further asserts that the 
unavailability of any suitable veins for current grafting 
contributed to his death.

At the time of the Veteran's death, service connection was in 
effect for varicose veins of the right lower extremity (rated 
as 10 percent) and varicose veins of the left lower extremity 
(rated as 10 percent).

The Veteran died in February 2004 and the death certificate 
lists the immediate cause of death as sudden cardiac arrest 
due to ischemic cardiac disease, and other significant 
conditions contributing to death but not resulting in the 
underlying cause of death as severe chronic obstructive 
pulmonary disease and widespread cancer of the prostate.

A July 1987 private operative report reflects that the 
Veteran underwent coronary artery bypass surgery times three, 
with the right internal mammary artery to the distal right 
coronary artery, the left internal mammary artery to the left 
anterior descending, and a cephalic reverse saphenous vein 
graft to the obtuse marginal.  Both internal mammary arteries 
were noted as being of good size and quality, and the 
cephalic vein from the left upper arm was noted as being of 
above average quality.  The preoperative, and postoperative, 
diagnosis was triple vessel coronary artery disease with 
moderate left ventricular dysfunction.  The Veteran tolerated 
the operation well and was transferred to the surgical 
critical care unit in stable condition.

An April 2004 letter from Dr. J., a private cardiologist, 
reflects that the Veteran had a history of coronary artery 
disease and underwent coronary artery bypass surgery in 1985.  
Dr. J. noted that the Veteran had a history of varicose 
veins, that he had undergone previous vein stripping, and 
there were no acceptable saphenous veins in the lower 
extremities for use in the coronary bypass surgery.  Dr. J. 
then opined that not having high quality saphenous veins for 
the aortocoronary bypass may have accelerated the Veteran's 
subsequent heart disease and contributed to his demise.

In a November 2004 letter, Dr. J. reiterates the opinion in 
the April 2004 letter.

An April 2009 medical opinion provided by three VA 
physicians, one of whom is a cardiologist, reflects a review 
of the claims file as well as a review of the medical 
literature.  The physicians noted that the Veteran underwent 
cardiac bypass surgery in July 1987, pointing out that the 
operative report states that a cephalic vein was obtained 
from the upper left arm and was determined to be of above 
average quality.  The physicians then observed that venous 
grafts have a failure rate of approximately 10 to 15 percent 
after one year, 30 to 40 percent after 10 years, and 75 to 80 
percent after 20 years.  The physicians noted that cephalic 
veins from the arm and saphenous veins from the leg should 
have essentially identical outcomes, and a cephalic vein is 
not believed to be inferior to a saphenous vein for bypass 
grafting.  The physicians then stated that the Veteran's 
survival for approximately 17 years following bypass surgery 
is an excellent outcome, noting that diagnostic 
catheterization revealed that the grafted cephalic vein was 
no longer functioning in 2001, which was three years prior to 
the Veteran's death.  The physicians pointed out that the 
internal mammary artery grafts at that time were still patent 
and a 2003 cardiac echocardiogram revealed a good ejection 
fraction, which suggests that the occluded venous graft had 
little effect on cardiac function.  The physicians added that 
the aortic insufficiency detected on the cardiac 
echocardiogram did not have any relationship to the venous 
graft and that the Veteran's sudden cardiac death was not 
related to the occluded venous graft.  Finally, the 
physicians opined that the unavailability of the Veteran's 
service-connected varicose veins for use in the coronary 
artery bypass grafts did not hasten or otherwise contribute 
to his death.

After consideration, the Board finds that the Veteran's 
service-connected varicose veins of the lower extremities did 
not cause or contribute substantially or materially to cause 
the Veteran's death.  

The Board notes Dr. J.'s opinion that not having high quality 
saphenous veins for the aortocoronary bypass may have 
accelerated the Veteran's subsequent heart disease and 
contributed to his demise, thereby attributing the Veteran's 
death to his service-connected varicose veins of the lower 
extremities.  However, there is no indication that Dr. J. 
reviewed the Veteran's claims file or was presented with a 
comparably accurate medical history.  In this regard, Dr. J. 
cites to the incorrect year of the Veteran's coronary artery 
bypass grafts and does not address the operative report, 
which specifically notes that both internal mammary arteries 
were of good size and quality and the cephalic vein from the 
left upper arm was of above average quality.  Therefore, it 
appears that Dr. J.'s opinion was not based on a full review 
of the Veteran's documented medical history.  Thus, the Board 
finds Dr. J.'s opinion to be of little probative value.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In contrast, three VA physicians opined that the 
unavailability of the Veteran's service-connected varicose 
veins for use in the coronary artery bypass grafts did not 
hasten or otherwise contribute to his death.  The VA 
physicians were provided the claims file for review and their 
opinion reflects that such review was accomplished.  The VA 
physicians also conducted a review of the medical literature 
in forming their opinion.  Thus, the Board finds their 
opinion to be of great probative value.  See Hayes, 5 Vet. 
App. at 69-70.  See also Guerrieri, 4 Vet. App. at 470-71.

Given the above, the Board finds that the weight of the 
probative medical evidence establishes that the Veteran's 
service-connected varicose veins of the lower extremities did 
not cause or contribute substantially or materially to cause 
the Veteran's death.

As for the appellant's contention that the unavailability of 
any suitable veins for current grafting contributed to the 
Veteran's death, the Board again turns to the above VA 
physicians' opinion.  The physicians noted that in 2001, 
although the grafted cephalic vein was occluded, the mammary 
artery grafts were still patent.  They further noted that a 
2003 cardiac echocardiogram revealed a good ejection 
fraction, suggesting that the occluded venous graft had 
little effect on cardiac function.  Moreover, they stated 
that the aortic insufficiency detected on the cardiac 
echocardiogram did not have any relationship to the venous 
graft and that the Veteran's sudden cardiac death was not 
related to the occluded venous graft.  The Board observes 
that the VA physicians, in essence, indicated that the 
Veteran's occluded venous graft was not a cause of his death.  
Thus, whether there were any suitable veins for current 
grafting to replace the occluded vein is of no relevance.  
Accordingly, the current unavailability of the Veteran's 
service-connected varicose veins of the lower extremities did 
not hasten or otherwise contribute to his death.  

As regards the ischemic cardiac disease that led to the 
Veteran's death, his service treatment records reflect no 
complaint, finding, or diagnosis of any cardiovascular 
disability.  Further, other than varicose veins, no vascular 
disease was found on examination in August 1946.  Lastly, an 
April 1947 separation examination report reflects no 
indication of ischemic cardiac disease, with a normal 
evaluation of the cardiovascular system, normal blood 
pressure, and a negative chest x-ray.  Thus, ischemic cardiac 
disease was not shown in service.

In addition, the first documentation of ischemic cardiac 
disease appears in a June 2001 VA treatment note, which 
reflects a diagnosis of ischemic heart disease.  The Board 
notes that this is over 54 years after the Veteran's 
separation from service.  The passage of many years between 
discharge from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board observes that 
ischemic heart disease is most commonly due to a reduction in 
coronary blood flow because of arterial narrowing or 
obstruction such as that caused by atherosclerosis.  
Dorland's Illustrated Medical Dictionary 543 (31st ed. 2007).  
In this regard, a July 1987 private medical record reflects a 
four- to five-year history of angina pectoris and a diagnosis 
of coronary artery heart disease, which the Board observes is 
atherosclerosis of the coronary arteries.  Id. at 538.  Even 
if the Board were to accept that the ischemic cardiac disease 
had its onset in 1982 based on the Veteran's reported five-
year history of angina pectoris, that would still date the 
onset of the disorder to over 30 years after separation from 
service.  Thus, the Board finds that ischemic cardiac 
disease, or any other cardiovascular disease, was not shown 
within one year after service.

Further, the appellant has not presented any competent, 
probative evidence establishing a link between the Veteran's 
ischemic cardiac disease and service.  Thus, the Board finds 
that there is no competent, probative evidence establishing a 
link between ischemic cardiac disease and service.  

Given the above, the Board concludes that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the Veteran's death.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the appellant and her 
representative.  While the Board does not doubt the sincerity 
of these assertions, unfortunately, none of this evidence 
provides a basis for allowance of the claim.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the appellant nor her 
representative is shown to be other than a layperson without 
the appropriate medical training and expertise, they are not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Dependents' Educational Assistance

The appellant has also raised the issue of entitlement to 
Dependents' Educational Assistance pursuant to the provisions 
of 38 U.S.C. Chapter 35.  In Sabonis, 6 Vet. App. 426, the 
Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Because the Board has denied 
service connection for the cause of the Veteran's death, and 
since the record reflects that the Veteran was not evaluated 
as having disability total and permanent in nature as a 
result of service-connected disability at the time of his 
death, any child or surviving spouse of the Veteran is not 
eligible for such benefits, and entitlement to Dependents' 
Educational Assistance benefits is not warranted as a matter 
of law.  38 U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021 (2008).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Eligibility for Dependents' Educational Assistance pursuant 
to the provisions of 38 U.S.C. Chapter 35 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


